Citation Nr: 0123320	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for bilateral vision 
disability.

3.  Entitlement to service connection for a left hand 
deformity with a missing fifth finger.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The notice of disagreement was received in March 
2001, the statement of the case was issued in June 2001, and 
a substantive appeal was received in July 2001.  

In a May 2000 VA Form 21-4238, the veteran indicated, among 
other things, that he was advancing a claim based on 
tinnitus.  This matter is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  A right knee disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is a right knee disability otherwise related to military 
service.  

2.  The veteran does not have a current vision disability.  

3.  A left hand deformity was not manifested during the 
veteran's military service or for many years thereafter, nor 
is the left hand deformity otherwise related to military 
service.  

4.  By rating decision in August 1984, claims of entitlement 
to service connection for hearing loss and for coronary 
artery disease with hypertension were denied; an appeal was 
not initiated from either of these determinations. 

5.  Additional evidence in regard to the claim of entitlement 
to service connection for hearing loss, received since the 
August 1984 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

6.  Additional evidence in regard to the claim of entitlement 
to service connection for coronary artery disease with 
hypertension, received since the August 1984 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).  

2.  Bilateral vision disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  

3.  A left hand deformity with a missing fifth finger was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  

4.  The August 1984 rating decision which denied claims of 
entitlement to service connection for hearing loss and for 
coronary artery disease with hypertension is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

5.  Evidence received since the August 1984 rating decision 
in regard to the claim of entitlement to service connection 
for hearing loss is not new and material, and the claim has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2000). 

6.  Evidence received since the August 1984 rating decision 
in regard to the claim of entitlement to service connection 
for coronary artery disease with hypertension is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes VA examination 
reports as well as VA and private treatment records.  The RO 
has attempted to locate alternate service records in view of 
the fact that the National Personnel Records Center reported 
that the veteran's service medical records may have been 
destroyed in the 1973 fire at that facility.  However, no 
alternate records from the Office of Surgeon General were 
located.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to these issues.  
VA medical examinations and/or opinions are not necessary to 
decide the claims as the record includes sufficient VA and 
private medical reports to allow for appellate review of the 
disabilities at issue.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision and statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or the veteran's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 
16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  New and Material Claims

The veteran's claims of entitlement to service connection for 
hearing loss and for coronary artery disease with 
hypertension were originally denied in an August 1984 rating 
decision on the basis the evidence did not demonstrate that 
these disabilities were incurred in or aggravated by military 
service.  The veteran was informed of this decision in a 
letter dated in September 1984.  He did not file a notice of 
disagreement as to that determination.  The August 1984 
rating decision therefore became final based upon the 
evidence then of record.  See 38 U.S.C.A. § 7105(c).  
However, a claim will be reopened if new and material 
evidence is presented or secured since the last decision 
denying the claim on any basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 285 
(1996). 

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  See Fed. Reg. 45620-
45623 (August 29, 2001).  However, the revised version of 
38 C.F.R. § 3.156(a) is applicable only to claims filed on or 
after August 29, 2001.  As the veteran in this action filed 
his claim prior to that date, the amended version of 
38 C.F.R. § 3.156(a) is not for application in this instance.  

As previously noted, the veteran's claims were originally 
denied in August 1984 on the basis that the veteran had not 
presented any evidence of the existence of the claimed 
disabilities since 1977 and the evidence did not demonstrate 
that the claimed disabilities were incurred in or aggravated 
by service.  

The evidence received since the August 1984 denial of 
entitlement to service connection for coronary artery disease 
with hypertension indicates that the veteran reported a 
history of chest pain since 1977.  A July 1993 VA general 
medical examination report reflects the veteran reported no 
serious medical conditions during his tour of duty.  It was 
noted that the veteran reported being told in 1977 that he 
had hypertension.  A relevant diagnosis of vague chest pain 
was noted.  A May 1994 VA examination report notes the 
veteran reported a history of hypertension since 1965.  The 
examiner noted that the symptoms at present revealed no 
evidence of any coronary artery disease or hypertensive heart 
disease and there was no evidence of hypertension at that 
time.  However, VA and private treatment records demonstrate 
treatment for hypertension and note a history of cardiac 
catheterization.  A private medical statement dated in 
February 1995 notes a diagnosis of myocardial infarct in 
1977.  

Although this newly submitted evidence does indicate some 
current treatment for hypertension and coronary artery 
disease, it does not demonstrate that coronary artery disease 
with hypertension was incurred in or aggravated by service.  
In fact, the evidence indicates that the veteran has 
variously reported his hypertension began in 1965 or 1977, a 
number of years after his discharge from service in January 
1955.  Thus, the newly submitted evidence does not suggest 
that coronary artery disease or hypertension was manifested 
during service or within a year of discharge from service.  
The newly received evidence does not otherwise suggest any 
etiological link to service.  Therefore, the Board concludes 
that the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for coronary artery 
disease with hypertension and is not new and material.  See 
38 C.F.R. § 3.156(a).  Thus, the claim is not reopened.  

Evidence received in connection with the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hearing loss includes a July 1993 VA audiological evaluation 
clearly showing bilateral hearing loss under the standards of 
38 C.F.R. § 3.385.  However, the fact that the veteran 
suffers hearing loss was already known at the time of the 
August 1984 rating decision.  The report of general medical 
examination that same month referred to the special ear exam 
and listed a pertinent diagnosis of hearing loss as a result 
of military noises and ear infections.  Additionally, the 
February 2000 private physician's letter appear to link 
bilateral hearing loss to loud noise during service.  
However, both the July 1993 examination report and the 
February 2000 letter are clearly based solely on history 
furnished by the veteran.  The comments suggesting a link 
between current hearing loss and service were not made on an 
independent basis but on what the veteran was telling the 
examiners regarding service.  As such, the such evidence does 
not enjoy the presumption of truthfulness accorded by Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board declines 
to view these items of new evidence as material.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In sum, the Board finds 
that the hearing loss claim has not been reopened. 

II.  Service Connection Claims

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Factual Background

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.  
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claims was undertaken with this duty in 
mind. 

Private treatment records dated in 1977 reflect treatment for 
chest pain of unknown etiology.  It was noted that an 
angiogram ruled out coronary artery disease.  VA treatment 
records dated in 1981 reflect treatment for chest pain of 
unknown etiology and stable hypertension.  

Upon VA examination dated in June 1984, the veteran reported 
developing an ear infection in service and subsequent 
ruptured eardrum.  He also reported experiencing hearing loss 
and problems with his nerves.  Relevant diagnoses of chronic 
otitis media with perforation of the left ear drum, hearing 
loss, and mild tinnitus were noted.  

Private treatment records dated in 1992 reflect evaluation 
for chest pain, right knee arthralgia, left ear hearing loss, 
and a slight deformity of the left fifth finger.  The veteran 
reported a history of chest pain since 1977 and a 3 to 4 year 
history of right knee pain.  He also reported hearing loss in 
the left ear since 1970 and drainage from the ear.  It was 
noted that he was last seen in 1973 for his ear problem.  In 
regard to the left fifth finger, the veteran reported that a 
deformity had been present for the last two years.  
Radiological examination revealed mild degenerative changes 
in the right knee.  Marked restricted range of motion and 
pain to touch in the right knee were also noted.  The 
veteran's left ear hearing loss was noted as a chronic 
problem.  It was also noted that he had a perforated tympanic 
membrane and his reports of periodic drainage would go along 
with chronic otitis media of the left ear.  The left hand 
demonstrated a fifth finger abnormality which was 
uncomfortable with activity.  

Upon VA audio examination dated in July 1993, it was noted 
that an audio test dated in 1953 revealed hearing loss.  The 
veteran also reported purulent discharge draining from his 
left ear, especially during cold weather.  Physical 
examination revealed the left tympanic membrane had a 
perforation, but no discharge at that time.  A diagnosis of 
hearing loss as a result of military noises and ear 
infections was noted.  Audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
35
75
75
75
LEFT
n/a
60
55
65
70

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 88 percent in the left ear.  
Mild to severe mixed hearing loss was noted in the left ear 
and moderately severe to severe mixed hearing loss was noted 
in the right ear.  

A July 1993 VA examination of the fingers and knee reflects 
the veteran reported that he began having pain in the right 
knee not associated with injury.  He also reported seeing 
physicians while working for the military but with no 
specific treatment other than mild pain medication.  Physical 
examination of the right knee revealed no atrophy, swelling, 
or effusion.  The examiner noted it was difficult to examine 
the knee due to voluntary resistance to all of the necessary 
manipulations.  A diagnosis of degenerative joint disease of 
the right knee with undetermined severity was noted.  In 
regard to the left fifth finger, the veteran reported that he 
began to have rather tender nodules in the palm of his left 
hand associated with a gradual onset of a contracture of his 
left little finger.  Examination revealed classical 
Dupuytren's nodules at the base of the left little finger.  
The nodules were noted as not particularly sore or tender at 
that time.  A diagnosis of Dupuytren's contracture of the 
left little finger was noted.  

Upon VA general medical examination dated in July 1993, the 
veteran reported no serious medical conditions during his 
tour of service.  Diagnoses of hearing loss caused by 
military noise and infection, vague chest pain, and 
asymptomatic left inguinal hernia were noted.  

A February 1995 statement from a private physician indicates 
that the veteran had been under his care since June 1989.  
Diagnoses of degenerative joint disease, myocardial infarct 
1977, hypertension, and elevated liver function were noted.  

VA treatment records dated in 1998 and 1999 reflect treatment 
for hypertension, coronary artery disease, decreased hearing, 
and hemorrhoids.  Treatment of chronic right knee pain was 
also noted.  

A February 2000 letter from a private physician indicates 
that the veteran had multiple medical illnesses, some of 
which arose from injuries sustained during the Korean War, 
such as a left hand deformity with the left fifth finger 
missing; right knee injury causing arthritis, pain and 
limitation of motion; and bilateral hearing loss due to loud 
noises from explosions at close range.  The physician noted 
that the veteran also suffered from hypertension and coronary 
artery disease.  

Analysis

The veteran is seeking entitlement to service connection for 
a right knee disability.  He has not alleged any in-service 
injury to the right knee and private treatment records dated 
in 1992 indicate that he reported a three to four year 
history of right knee pain at that time.  VA examination 
reports reflect the veteran reported his right knee pain was 
not associated with any injury.  Medical records also 
indicate that the veteran reported seeking medical attention 
for his right knee while working for the military as a 
civilian.  Thus, the evidence demonstrates that the veteran's 
right knee disability was not manifested during service or 
for many years thereafter.  The evidence of record further 
fails to demonstrate any continuity of right knee 
symptomatology.  Furthermore, although current medical 
evidence does indicate the presence of mild degenerative 
joint disease in the right knee, the right knee disability 
has not been related to any incident of the veteran's 
military service.  Thus, the Board is compelled to conclude 
that entitlement to service connection for a right knee 
disability is not warranted.  

In regard to the claim of entitlement to service connection 
for a bilateral vision disability, the record is silent for 
any evidence of a current vision disability.  The medical 
evidence of record reflects no treatment, diagnoses, or 
complaints related to a vision disability.  In fact in a May 
2000 statement, the veteran indicated that he did not recall 
submitting a claim for a vision disability.  In light of the 
clear absence of any indication of a current vision 
disability, the Board is compelled to conclude that 
entitlement to service connection for such must be denied.  A 
claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran is also seeking entitlement to service connection 
for a deformity of the left fifth finger.  The veteran has 
not alleged that this disability was caused by any in-service 
incident or injury.  Medical records dated in 1992 reflect 
the veteran reported that the left finger deformity had been 
present for the last two years.  The veteran has been 
diagnosed with Dupuytren's contracture of the left little 
finger.  The Board recognizes the February 2000 private 
medical statement indicating that the veteran suffered from a 
left hand deformity with a missing left little finger as a 
result of his military service in Korea.  However, the other 
medical evidence of record does not indicate that the veteran 
is missing his left little finger.  The medical examination 
reports demonstrate a deformity of the left little finger as 
a result of Dupuytren's contracture.  Additionally, the 
February 2000 private physician statement provides absolutely 
no reason or rationale for the conclusion that a left little 
finger deformity was caused by an injury during military 
service and is contradicted by the veteran's own statement in 
1992.  The veteran has reported no injury to his left hand or 
fingers during service nor has he indicated that he 
experienced painful nodules during service.  As previously 
noted, the veteran has reported that his left finger problem 
began in approximately 1990, more than thirty years after his 
discharge from service.  Accordingly, service connection is 
not warranted.  


ORDER

Entitlement to service connection for right knee disability, 
for bilateral vision disability, and for left hand deformity 
with a missing fifth finger is not warranted.  New and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for coronary artery 
disease with hypertension.  New and material evidence has not 
been received to reopen the claim of entitlement to service 
connection for hearing loss.  The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

